No. 82-168

           IN THE SUPREME COURT OF THE STATE OF MO!JTANA




STATE OF MONTANA, ex rel.,
LLOYD SCOTT MAIER, a Minor,
and ROBERT P. MORIN, his attorney,
                             Petitioners,



THE CITY COURT OF THE CITY OF BILLINGS,
COUNTY OF YELLOWSTONE, HONORABLE DONALD
E. BJERTNESS, A JUDGE THEREOF,
                             Respondents.



ORIGINAL PROCEEDING:

Counsel of Record:
      For Petitioners:
             Berger Law Firm, Billings, Montana
             Robert Morin, Billings, Pontana
      For Respondents:
             Donald E. Bjertness, Billings, Montana
             Peterson, Schofield and Leckie, Billings, Montana


                                 Submitted:   July 16, 1982
                                  Decided:    August 20, 1982
Filed:   & u G 2 0 1982
M r . J u s t i c e John         Conway H a r r i s o n        delivered         t h e O p i n i o n of       the
Court.

      T h i s is a p e t i t i o n by t h e m i n o r , L l o y d S c o t t Maier, and h i s
counsel,          Robert P.         Morin,          f o r a w r i t of      supervisory control o r

other       appropriate             writ.            We     grant       the    petition          and        deny.
      On F e b r u a r y 4 ,        1982,      the petitioner,             L l o y d S c o t t Maier, was
i s s u e d a n o t i c e to a p p e a r on a c o m p l a i n t of f a i l u r e to d r i v e i n a

c a r e f u l and p r u d e n t m a n n e r .         The c o m p l a i n t was i s s u e d by o f f i c e r
Dewayne Ness, a p o l i c e o f f i c e r employed by t h e C i t y of B i l l i n g s .

He    was        not    required         to    appear       until       F e b r u a r y 11, 1 9 8 2 .         The
p e t i t i o n e r , Maier, a p p e a r e d o n t h e e l e v e n t h day b e f o r e t h e C i t y
Court       of     the    City      of     Billings,          County of         Yellowstone,            before
respondent             Judge,       Donald      E.        Bjertness.          At    the    time        of     his

a p p e a r a n c e , he was a s k e d i f he had a p a r e n t w i t h him.                     He replied

t h a t he d i d n o t          and J u d g e B j e r t n e s s d i r e c t e d him t o l e a v e t h e

c o u r t r o o m , g o t o a p h o n e p r o v i d e d f o r him and c a l l h i s p a r e n t s to

h a v e them a p p e a r w i t h him.                A f t e r some t i m e h e r e a p p e a r e d i n t h e
c o u r t r o o m , and i n d i c a t e d t o J u d g e B j e r t n e s s t h a t h i s p a r e n t s would

n o t a p p e a r w i t h him and he would h a v e t o a p p e a r by h i m s e l f . A f t e r

being       told       that     t h e p a r e n t s would         not     appear with         him,          Judge
B j e r t n e s s a c c e p t e d t h e p e t i t i o n e r ' s p l e a o f g u i l t y and f i n e d him
in    the    amount o f          $45.          The m o t o r      vehicle       he w a s    driving           was

impounded a f t e r p e t i t i o n e r             t o l d t h e c o u r t t h a t he d i d n o t have
t h e $45.         I n a d d i t i o n t o impounding t h e car he w a s d r i v i n g ,                      the
p e t i t i o n e r , Maier, was r e q u i r e d t o t u r n i n h i s Montana d r i v e r ' s

l i c e n s e to t h e c o u r t .
      Petitioner hired                   counsel        i n February 1982,             s i x days           after
having       entered          the    plea       and        through      counsel       filed        a    motion
t o withdraw h i s p l e a of                 g u i l t y w i t h a memorandum i n s u p p o r t to
the c i t y court.
      At         both     appearances,                the     petitioner,           Maier,         was        age

s e v e n t e e n , b o r n on J u l y 25, 1964.
      Two        months       later           the     petitioner         appeared         with     counsel,
Morin,      r e q u e s t i n g a withdrawal of                 t h e p r e v i o u s p l e a of       guilty.
A f t e r e v i d e n c e was h e a r d , J u d g e B j e r t n e s s e n t e r e d a w r i t t e n o r d e r

denying the p e t i t i o n e r ' s            m o t i o n to w i t h d r e w t h e p l e a of g u i l t y .

The          court           issued            the          order         on          May          1 3I       1 98 2 .
       A t   t h e t i m e of       h i s a p p e a r a n c e on A p r i l 1 2 , 1982, p e t i t i o n e r
contended         t h a t as a seventeen-year-old                         youth,         h e was u n a b l e       to
i n t e l l i g e n t l y and      understandingly                e n t e r a p l e a of          guilty.          He

argued t h a t ,       a s a m i n o r , as a matter of                    law,        he was i n c o m p e t e n t
t o appear without p a r e n t and/or                        an attorney i n entering h i s plea

of guilty.
       The r e s p o n d e n t j u d g e ,      i n h i s May 1 3 w r i t t e n o r d e r d e n y i n g t h e
withdrawal of              the plea,           stated t h a t a juvenile appearing i n the

city     court        on     a    traffic           citation       does     not       have      the       right    to
a p p o i n t e d c o u n s e l and f o u n d i t was u n n e c e s s a r y to h a v e a p p o i n t e d
counsel         present          when    one c o n s i d e r s       t h e r e was no p r o v i s i o n f o r

i n c a r c e r a t i o n o f a j u v e n i l e upon h i s e n t r y of a p l e a o f g u i l t y o r
a      conviction                relative            to       a     minor           traffic           violation.
       The s o l e i s s u e p r e s e n t e d            t o t h i s C o u r t by t h e p e t i t i o n e r ' s

request         is w h e t h e r a m i n o r          is i n c o m p e t e n t      to a p p e a r i n a c i t y
c o u r t on t h e c h a r g e o f f a i l i n g t o d r i v e i n a c a r e f u l and p r u d e n t
manner         without       a     parent,          guardian        or    attorney           and      waive       his

r i g h t i n o r d e r t o e n t e r i n t o a v a l i d p l e a of g u i l t y .                    The p e t i -
t i o n e r a r g u e s Judge B j e r t n e s s f a i l e d to f o l l o w t h e clear mandates
o f s e c t i o n 41-5-511,             MCA,    s e c t i o n 61-12-601,             MCA,    and o u r r e c e n t

case o f Edward v. C o l l i n g s ( 1 9 8 1 ) ,                         Mont    . --       1   6 3 2 P.2d 325,
38 St.Rep.           1240.
       In      Edward,       supra,       this        Court       considered            a writ        of    habeas

c o r p u s o n b e h a l f o f a m i n o r who had e n t e r e d a p l e a of g u i l t y of
illegal         possession          of     alcohol,           where      the        court       sentenced         the
m i n o r t o a f i n e o f $50 and t e n d a y s i n t h e P o w e l l C o u n t y j a i l to

be s e r v e d on weekends.                A s here,          t h e y o u t h w a s unaccompanied b y a
p a r e n t o r c o u n s e l a t t h e t i m e o f t h e p l e a and p e t i t i o n e r a l l e g e d

that      he     requested          the        right        to    speak        to     his       father      before

entering         a    plea,        but     that       such        request        was     denied        after       he

admitted         the possession                of    two c a n s o f       beer.            This Court held
t h a t t h e Montana Y o u t h C o u r t A c t ,           Chapter 5,          s e c t i o n s 41-5-101
t h r o u g h 41-5-924      applied.
      However,         there      is    an    important         d i s t i n c tion   be t w e e n Edward
supra,      and     the     present       case.        The v i o l a t i o n    i n Edward w a s a n
illegal       possession         of    alcohol,       where a n        incarceration         sentence
w a s imposed.           I n t h i s case t h e c h a r g e was o n l y t h a t of a t r a f f i c

violation         without       an     imposition          of   any     incarceration.            Here,
t h e r e was no p o s s i b i l i t y o f a n y j a i l t i m e b e i n g g i v e n as p a r t of

t h e s e n t e n c e a c c o r d i n g to o u r l a w .
      W e f i n d t h a t n e i t h e r t h e s t a t u t o r y p r o v i s i o n s of   t h e Montana
Y o u t h C o u r t A c t a p p l y n o r is t h e Edward case d e t e r m i n a t i v e of t h e

issue presented             to us.         Under t h e p r o v i s i o n of 61-12-601,             MCA,

t h e c i t y c o u r t had j u r i s d i c t i o n of t h e m a t t e r , and t h e p e n a l t i e s
prescribed         and     ordered       by t h e     c o u r t were w i t h i n      the   statutory

authority granted.
              "Unlawful o p e r a t i o n by minor              ---   jurisdiction
              o f c o u r t s --- p e n a l t i e s .
              "(1)         The d i s t r i c t c o u r t s and t h e j u s t i c e s '
              c o u r t s o f t h e s t a t e and t h e m u n i c i p a l and c i t y
              c o u r t s o f c i t i e s and towns s h a l l h a v e con-
              c u r r e n t o r i g i n a l j u r s i d i c t i o n i n a l l pro-
              ceedings concerning t h e unlawful operation
              o f m o t o r v e h i c l e s by c h i l d r e n u n d e r t h e a g e of
              18 years.
               "(2)       Whenever, a f t e r a h e a r i n g b e f o r e t h e
              c o u r t , it s h a l l be f o u n d t h a t a c h i l d u n d e r
              t h e age of 1 8 y e a r s h a s u n l a w f u l l y o p e r a t e d a
              m o t o r v e h i c l e , t h e c o u r t may:
              "(a)         impose a f i n e , n o t e x c e e d i n g $ 5 0 , p r o -
              v i d e d s u c h c h i l d s h a l l n o t be i m p r i s o n e d f o r
              f a i l u r e to pay such f i n e ;

              "(b)        r e v o k e t h e d r i v e r ' s l i c e n s e of such
              c h i l d , or s u s p e n d t h e same f o r s u c h t i m e as
              may be f i x e d by t h e c o u r t ; and

              "(c)            o r d e r a n y motor v e h i c l e owned o r
              o p e r a t e d by s u c h c h i l d t o be impounded b y t h e
              p r o b a t i o n o f f i c e r f o r such t i m e , n o t exceeding
              6 0 d a y s , as s h a l l be f i x e d b y t h e c o u r t .
              However, i f t h e c o u r t s h a l l f i n d t h a t t h e
              o p e r a t i o n of such motor v e h i c l e w a s w i t h o u t
              t h e c o n s e n t of t h e owner, t h e n such v e h i c l e
              s h a l l n o t be impounded.

              " ( 3 ) Upon nonpayment o f a n y f i n e h e r e i n p r o -
              v i d e d f o r , t h e c o u r t may o r d e r t h a t a n y motor
              v e h i c l e owned b y s a i d c h i l d o r o p e r a t e d b y
              s a i d c h i l d w i t h t h e c o n s e n t o f t h e owner s h a l l
              b e impounded u n t i l t h e f i n e s h a l l be p a i d , o r
               may o r d e r t h a t t h e d r i v e r ' s l i c e n s e of s u c h
               c h i l d s h a l l be t a k e n u p and h e l d by t h e p r o b a -
               t i o n o f f i c e r u n t i l payment of s a i d f i n e , o r
               may c a u s e b o t h s a i d motor v e h i c l e and s a i d
               d r i v e r ' s l i c e n s e t o be t a k e n up and impounded
               u n t i l s u c h f i n e s h a l l be p a i d ; b u t no c h i l d
               s h a l l be c o m m i t t e d t o o r h e l d i n a n y d e t e n t i o n
               f a c i l i t y o r j a i l by r e a s o n of non-payment o f
               such f i n e    ."      S e c t i o n 61-12-601, MCA.
       I n addition,          w e n o t e t h a t t h e Montana Y o u t h C o u r t A c t d o e s
n o t a p p l y to t r a f f i c v i o l a t i o n s .     S e c t i o n 41-5-511,       MCA,     provides
as follows:
               "Right - Counsel.
                               to                            I n a l l proceedings
               f o l l o w i n g t h e f i l i n g of a p e t i t i o n a l l e g i n g a
               delinquent               youth       or       youth    in      need       of
               s u p e r v i s i o n , t h e y o u t h and t h e p a r e n t or g u a r -
               d i a n o f y o u t h s h a l l be a d v i s e d b y t h e c o u r t ,
               or        in       absence         of       the    court,        by      its
               r e p r e s e n t a t i v e , t h a t t h e y o u t h may be r e p r e -
               s e n t e d by counsel a t a l l s t a g e s of                          the
               proceedings.                 I f c o u n s e l is n o t r e t a i n e d , or
               i t a p p e a r s t h a t c o u n s e l w i l l n o t be r e t a i n e d ,
               c o u n s e l s h a l l be a p p o i n t e d f o r t h e y o u t h i f
               t h e p a r e n t s and t h e y o u t h are u n a b l e t o p r o -
               v i d e c o u n s e l , u n l e s s t h e r i g h t to a p p o i n t
               c o u n s e l was w a i v e d by t h e y o u t h and p a r e n t or
               guardian..        ."
      T h i s s t a t u t e h a s no a p p l i c a t i o n t o t h e case a t hand f o r h e r e
t h e p e t i t i o n e r was     i n t h e C i t y C o u r t of          B i l l i n g s on a t r a f f i c

v i o l a t i o n , n o t as a r e s u l t o f a f i l i n g o f a p e t i t i o n a l l e g i n g him

t o be a d e l i n q u e n t y o u t h o r a y o u t h i n need o f s u p e r v i s i o n .               Our
s t a t u t e s p r o v i d e i n t h e above-quoted             s t a t u t e , 61-12-601,      MCA,     for

t h e handling of            violations         by a m i n o r and t h e j u r i s d i c t i o n s of
the    court       to handle          such v i o l a t i o n .      I n a d d i t i o n i t s h o u l d be

further        noted       that       the     Youth        Court        Act    41-5-203         provides:

              " J u r i s d i c t i o n -- C o u r t . (1)
                                         of the                          E x c e p t as
              provided i n subsection ( 2 ) , the court has
               -
              exclusive jurisdiction                    of    a l l proceedings
              u n d e r t h e Montana Y o u t h C o u r t A c t i n which a
              y o u t h is a l l e g e d t o be a d e l i n q u e n t y o u t h , a
              y o u t h i n need o f s u p e r v i s i o n , o r a y o u t h i n
              n e e d o f care o r c o n c e r n i n g a n y i n d i v i d u a l
              under twenty-one y e a r s of age charged w i t h
              h a v i n g v i o l a t e d a n y l a w o f t h e s t a t e or o r d i -
              n a n c e o f a n y c i t y or town o t h e r -h- n a t r a f f i c
                                                                  t a
              - -s -a- game v i o l a t i o n p r i o r - h a v i n g
              or f i h            nd                                     to
              become e i g h t e e n y e a r s - -"   o f age.            (Emphasis
              supplied. )

      Having       found      that      neither          the   s t a t u t o r y p r o v i s i o n s of   the
Montana       Youth       Court        Act    apply        nor     is    Edward,        supra,       deter-

m i n a t i v e o f t h e i s s u e a t h a n d , we w i l l c o n s i d e r now t h e f a c t s o f
t h e case p r e s e n t e d        t o u s t o see i f             it meets t h e          i n t e n t of     our

law.

       T h i s p r e s e n t s us with            the    i s s u e of        whether       the petitioner,

Maier, made              a k n o w l e d g e a b l e w a i v e r of      his rights prior                to t h e
time which h e e n t e r e d h i s p l e a o f g u i l t y .
       On     the    information               submitted       to       us    for     our    consideration
in     this    petition            it     appears       that      the    petitioner,             Lloyd     Scott
Maier, d i d ,       i n f a c t , make a k n o w l e d g e a b l e w a i v e r of                his rights
p r i o r t o t h e t i m e he e n t e r e d t h e p l e a .             T h e r e is n o t h i n g t o b a s e

any other           contention,            a s made       by t h e comment t h a t h e d i d                   not

u n d e r s t a n d and know w h a t t h e l a w was i n r e g a r d                     to t h e r e q u i r e -
m e n t s t o d r i v e a v e h i c l e i n a c a r e f u l and p r u d e n t m a n n e r .                  As a

seventeen-year-old,                 who had b e e n g r a n t e d             a l i c e n s e to d r i v e a n
a u t o m o b i l e , it would a p p e a r from h i s r e c o r d t h a t h e had t h e c a p a -

b i l i t y t o d e t e r m i n e i n h i s own mind i f h e h a d , i n f a c t , f a i l e d to

c o m p l y w i t h t h e r e q u i r e m e n t s of t h e laws o f t h e S t a t e o f Montana.
       Here p e t i t i o n e r         was g i v e n a n o p p o r t u n i t y b y         the     presiding
judge       and,    in fact,            d i r e c t e d t o c a l l h i s p a r e n t s to h a v e them
a p p e a r w i t h him a t t h e              t i m e h e made h i s a p p e a r a n c e .            A s pre-

viously noted,               h i s notice         t o a p p e a r was         issued       on February 4 ,
1982,       a week         before        he     was     required        to     appear       as    he     did    on

F e b r u a r y 11, 1 9 8 2 .       T h i s g a v e him s u f f i c i e n t o p p o r t u n i t y t o r e l a y
t h a t n o t i c e of       t i m e f o r h i s a p p e a r a n c e to a p a r e n t o r g u a r d i a n .
H e c o u l d h a v e a t t h e t i m e of h i s a p p e a r a n c e had h i s p a r e n t s w i t h

h i m , o r as p r e v i o u s l y n o t e d o n t h e b a s i s of h i s t e l e p h o n e c a l l to
g e t h i s p a r e n t s t h e y c o u l d h a v e b e e n w i t h him a t t h e t i m e he made
h i s p l e a , and i t was o n l y a f t e r making t h e c a l l and i n f o r m i n g t h e
presiding          judge       t h a t h i s p a r e n t s would             not    a p p e a r t h a t h e was
a l l o w e d t o e n t e r h i s p l e a of g u i l t y .
       W e recognize            t h a t t h e r i g h t to c o u n s e l is o n e of              t h e funda-
mental r i g h t s t h a t support j u s t i c e               i n o u r s y s t e m and t h a t it is

a r i g h t e s s e n t i a l t o m i n o r s who a r e n o t k n o w l e d g e a b l e o f                their
fundamental r i g h t s .                However,       i n t h e case a t h a n d ,             it d o e s n o t

appear        to    be      that     we       have    one    of     those          cases    in     which       the
    petitioner,         a minor,        c o u l d c l a i m he d i d n o t know what he was

    d o i n g ; t h a t he d i d n o t know t h e c o n s e q u e n c e s of h i s a c t ; and t h a t
    h e was n o t g i v e n an o p p o r t u n i t y t o have h i s p a r e n t s , g u a r d i a n s ,

    o r a c h o s e n c o u n s e l t o r e p r e s e n t him.

          I n view of        t h e foregoing, we hold t h a t the p r e s i d i n g Judge,
    B j e r t n e s s , d i d n o t a b u s e h i s d i s c r e t i o n i n denying p e t i t i o n e r ' s

    right     t o w i t h d r a w h i s p l e a of     g u i l t y and    enter a plea           of   not
    guilty.




    W concur:
     e



             Chief J u s t i c e




,
'            Justices